DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 2/5/2021 amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 12-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2014/0311713).
Regarding claim 1, Wu et al. (Figure 9 embodiment, which is a variation of the Figure 1 embodiment, see Paragraph 37 which discloses that fluid channels 132 and 134 have a structure that is common amongst the various embodiments of the disclosure) discloses a heat dissipation device, comprising:
A first plate (110) having a first plurality of angled grooves (i.e. defined by first portions of fluid channels 134) arranged in a first direction (Annotated Figure 9 and Figure 3) and a first longitudinal groove extending in the first direction (Annotated Figure 9, see also Figure 3 and Paragraph 22),

Where each angled groove of the first plurality of angled grooves is inclined with respect to an edge of the first plate and each angled groove of the second plurality of angled grooves is inclined with respect to an edge of the second plate (Annotated Figure 9: Each of the first and second plurality of angled grooves are inclined with respect to one edge of the first and second plates at an angle of 90º),
Where each angled groove of the first plurality of angled grooves and each angled groove of the second plurality of angled grooves is fluidly connected to the first longitudinal groove and the second longitudinal groove (Annotated Figure 9 and Figure 3: The first plurality of angled grooves and second plurality of angled grooves collectively define a fluid channel i.e. 134),
Where the second plate is coupled to the first plate (Figure 9, see also Figure 3 and Paragraphs 21, 22, and 37),
Where at least portions of the first plurality of angled grooves and the second plurality of angled grooves are connected (i.e. fluidically) to each other such that the first plurality of angled grooves and the second plurality of angled grooves define a fluid channel (i.e. 134) of the heat dissipation device (Figure 9, see also Figure 3 and Paragraphs 21, 22, and 37), where the fluid channel includes coolant (Paragraph 21: A working fluid 140), where there is at least one capillary structure (150), and where at least a portion of the fluid channel is covered by the at least one capillary structure 

    PNG
    media_image1.png
    271
    582
    media_image1.png
    Greyscale

Regarding claim 4, Wu et al. discloses a heat dissipation device as discussed above, where a same end of each groove of the first plurality of angled grooves is connected (i.e. fluidically) to the first longitudinal groove (Annotated Figure 9, see also Figure 3 and Paragraph 22), where a same end of each groove of the second plurality of angled grooves is connected (i.e. fluidically) to the second longitudinal groove (Annotated Figure 9, see also Figure 3 and Paragraph 22), and the second longitudinal groove and the first longitudinal groove are arranged at opposite sides of the first plurality of angled grooves (Annotated Figure 9).
Regarding claim 8, Wu et al. discloses a heat dissipation device as discussed above, where the first plate includes two longitudinal grooves extending in the first direction (Annotated Figure 9, see also Figure 3 and Paragraphs 21, 22, and 37: The first and second plates are the same), opposite ends of each groove of the first plurality of angled grooves are fluidly connected to the two longitudinal grooves of the first plate (Annotated Figure 9), the second plate includes two longitudinal grooves extending in 
Regarding claim 12, Wu et al. discloses a heat dissipation device as discussed above, where the at least one capillary structure is partially submerged in the coolant (Figure 3 and Paragraphs 21-22).
Regarding claim 13, Wu et al. (Figure 9 embodiment, which is a variation of the Figure 1 embodiment, see Paragraph 37) discloses a heat dissipation device, comprising:
A first plate (110) including a first plurality of angled grooves (i.e. defined by first portions of fluid channels 134) arranged in a first direction (Annotated Figure 9) and at least one longitudinal groove extending in the first direction (Annotated Figure 9), where each angled groove of the first plurality of angled grooves is inclined with respect to an edge of the first plate (Annotated Figure 9: Each of the first plurality of angled grooves are inclined with respect to one edge of the first plate at an angle of 0º another edge of the first plate at an angle of 90º), and a same end of each groove of the first plurality of angled grooves is connected (i.e. fluidically) to the at least one longitudinal groove (Annotated Figure 9, see also Figure 3 and Paragraphs 21, 22, and 37),

At least one capillary structure (150), where at least a portion of a surface of the fluid channel is covered by the at least one capillary structure (Figure 3 and Paragraph 28: The at least one capillary structure is located in at least 132 and 134).
Regarding claim 14, Wu et al. discloses a heat dissipation device as discussed above, where the at least one capillary structure is located in at least a portion of the first plurality of angled grooves and the at least one longitudinal groove (Figure 3 and Paragraph 28: The at least one capillary structure is located in at least 132 and 134).
Regarding claim 15, Wu et al. discloses a heat dissipation device as discussed above, where the at least one capillary structure is arranged on the second plate (Figure 3 and Paragraph 28: The at least one capillary structure is located in at least 132 and 134).
Regarding claim 16, Wu et al. discloses a heat dissipation device as discussed above, where the first plate includes at least two longitudinal grooves (Annotated Figure 9), opposite ends of each groove of the first plurality of angled grooves are fluidly connected to the at least two longitudinal grooves (Annotated Figure 9).
Regarding claim 18, Wu et al. discloses a heat dissipation device as discussed above, where the at least one capillary structure is arranged on the second plate (Figure 3 and Paragraph 28: The at least one capillary structure is located in at least 132 and 134).
Regarding claim 20, Wu et al. discloses a heat dissipation device as discussed above, where the at least one capillary structure is partially submerged in the coolant (Figure 3 and Paragraphs 21-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0311713), and further in view of Tomoyuki (WO 2017/195254 A1).
Regarding claim 5, Wu et al. discloses a heat dissipation device as discussed above, where the first plurality of angled grooves are parallel to the second plurality of angled grooves (Annotated Figure 9, see also Figure 2 and Paragraph 37).  However, Wu et al. does not teach or disclose the first plurality of angled grooves are offset from the second plurality of angled grooves.
Tomoyuki teaches a heat dissipation device, comprising: a first plate (8(2)) having a first plurality of angled grooves (12) and a second plate (9(2)) having a second plurality of angled grooves (16), where the first plurality of angled grooves are offset from the second plurality of angled grooves (Figures 1-2: The first and second grooves are offset in that the first and second grooves partially overlap each other).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention 
Regarding claim 10, Wu et al. discloses a heat dissipation device as discussed above, where the first plurality of angled grooves are parallel to the second plurality of angled grooves (Figures 2 and 9).  However, Wu et al. does not teach or disclose the first plurality of angled grooves as disposed between two adjacent grooves of the second plurality of angled grooves.
Tomoyuki teaches a heat dissipation device, comprising: a first plate (8(2)) having a first plurality of angled grooves (12) and a second plate (9(2)) having a second plurality of angled grooves (16), where the first plurality of angled grooves are parallel to the second plurality of angled grooves (Figures 1-2) and are disposed between two adjacent grooves of the second plurality of angled grooves (Figures 1-2: First grooves are between two adjacent second grooves in that the first and second grooves partially overlap each other).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the grooves as disclosed by Wu et al. to overlap each other as taught by Tomoyuki to improve heat dissipation device cooling performance by increasing communication between adjacent fluid channels (i.e. minimizing working fluid flow resistance).


Claims 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0311713), and further in view of Liu et al. (US 2013/0233518).
Regarding claim 9, Wu et al. discloses a heat dissipation device as discussed above, where  the heat dissipation device includes at least two capillary structures (Figure 3 and Paragraph 28: There is at least one capillary structure 150 located in at least 132 and 134).  While Wu et al. discloses a first capillary structure of the at least two capillary structures is arranged in at least a portion of the first plurality of angled grooves (Figure 3 and Paragraph 28) and at least one of the two longitudinal grooves of the first plate (Figure 3 and Paragraph 28), and a second capillary structure of the at least two capillary structures is arranged in at least a portion of the second plurality of angled grooves (Figure 3 and Paragraph 28) and at least one of the two longitudinal grooves of the second plate (Figure 3 and Paragraph 28), Wu et al. does not explicitly teach or disclose capillary structure in each of the two longitudinal grooves of the first and second plates.
Liu et al. teaches a heat dissipation device (10), comprising: a first plate (Figure 5: A top surface 12 of element 10), a second plate (Figure 5: A bottom surface 12 of element 10), and a capillary structure (Paragraphs 23 and 25: Structures 16 and 23), where the heat dissipation device has at least one fluid channel (101), where the capillary structure is located on all inner surfaces of the at least one fluid channel (Paragraphs 23 and 25: Structures 16 and 2).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the capillary structure as disclosed by Wu et al. on all fluid channels and all fluid channel surfaces as taught by Liu et al. to improve heat dissipation device resistance to dry-out 
Regarding claim 17, Wu et al. discloses a heat dissipation device as discussed above, where the at least one capillary structure is located in at least a portion of the first plurality of angled grooves (Figure 3 and Paragraph 28: There is at least one capillary structure 150 located in at least 132 and 134).  While Wu et al. discloses capillary structures arranged in at least a portion of the first plurality of angled grooves (Figure 3 and Paragraph 28) and at least one of the two longitudinal grooves of the first plate (Figure 3 and Paragraph 28), Wu et al. does not explicitly teach or disclose capillary structure in each of the two longitudinal grooves of the first plate.
Liu et al. teaches a heat dissipation device (10), comprising: a first plate (Figure 5: A top surface 12 of element 10), a second plate (Figure 5: A bottom surface 12 of element 10), and a capillary structure (Paragraphs 23 and 25: Structures 16 and 23), where the heat dissipation device has at least one fluid channel (101), where the capillary structure is located on all inner surfaces of the at least one fluid channel (Paragraphs 23 and 25: Structures 16 and 2).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the capillary structure as disclosed by Wu et al. on all fluid channels and all fluid channel surfaces as taught by Liu et al. to improve heat dissipation device resistance to dry-out by providing capillary wicking structures in all fluid flow channels of the heat dissipation device.
Regarding claim 19, Wu et al. discloses a heat dissipation device as discussed above, where the heat dissipation device includes at least two capillary structures 
Liu et al. teaches a heat dissipation device (10), comprising: a first plate (Figure 5: A top surface 12 of element 10), a second plate (Figure 5: A bottom surface 12 of element 10), and a capillary structure (Paragraphs 23 and 25: Structures 16 and 23), where the heat dissipation device has at least one fluid channel (101), where the capillary structure is located on all inner surfaces of the at least one fluid channel (Paragraphs 23 and 25: Structures 16 and 2).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the capillary structure as disclosed by Wu et al. on all fluid channels and all fluid channel surfaces as taught by Liu et al. to improve heat dissipation device resistance to dry-out by providing capillary wicking structures in all fluid flow channels of the heat dissipation device.




Response to Arguments
Regarding the arguments on page 8, lines 8-29:
Applicant alleges that the cited art does not teach or disclose “each angled groove of the first plurality of angled grooves is inclined with respect to an edge of the first plate, and each angled groove of the second plurality of angled grooves is inclined with respect to an edge of the second plate” as recited in amended claims 1 and 13.  Applicant's arguments have been fully considered but they are not persuasive.
As noted in the rejection of claim 1 above, Wu et al. discloses that each angled groove of the first plurality of angled grooves is inclined with respect to an edge of the first plate and each angled groove of the second plurality of angled grooves is inclined with respect to an edge of the second plate (Annotated Figure 9: Each of the first and second plurality of angled grooves are inclined with respect to one edge of the first and second plates at an angle of 90º).
The claims do not appear to specify an angle of inclination of the recited angled grooves that would define over the art of record.  However, note that cited art Tomoyuki (Figure 4) discloses a plurality of grooves that are inclined with respect to an edge of a plate at an angle between 0º and 90º.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON N THOMPSON/Examiner, Art Unit 3763 
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763